Case: 16-40433      Document: 00513691994         Page: 1    Date Filed: 09/26/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 16-40433                           FILED
                                  Summary Calendar                 September 26, 2016
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

YVONNE RAMIREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:15-CR-1045-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Yvonne Ramirez
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Ramirez has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40433     Document: 00513691994       Page: 2   Date Filed: 09/26/2016


                                  No. 16-40433

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      The judgment, though, contains a clerical error pertaining to Ramirez’s
written judgment. The judgment identifies the statute violated as “21 U.S.C.
§§ 841(a)(1) and 841[(a)(1)(B)],” but the bracketed material should instead
refer to “(b)(1)(B).” We therefore REMAND to the district court for correction
of this clerical error. See FED. R. CRIM. P. 36.




                                        2